717 So.2d 617 (1998)
Thomas WOOD, Appellant,
v.
STATE of Florida, Appellee.
No. 97-4900.
District Court of Appeal of Florida, First District.
September 23, 1998.
Nancy A. Daniels, Public Defender; P. Douglas Brinkmeyer, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General; L. Michael Billmeier, Assistant Attorney General, Tallahassee, for Appellee.
WEBSTER, Judge.
Appellant was charged in county court with driving a motor vehicle while his license was revoked, in violation of section 322.34(2)(a), Florida Statutes (1995). He filed a sworn motion to dismiss in which he asserted that he had been driving a moped at the time of the alleged offense; and argued that, because a moped is not a "motor vehicle" for purposes of section 322.34, no offense had been committed. The state filed a traverse to the motion, contending that a moped is a "motor vehicle" for purposes of the statute. Following a hearing, the trial court agreed with the state and, accordingly, denied the motion. Appellant then entered a plea of no contest, reserving the right to appeal the denial of his motion to dismiss. The trial court adjudicated appellant guilty, and placed him on probation. The court also certified the following question to this court as one of great public importance:
IS A VALID DRIVER'S LICENSE REQUIRED FOR THE OPERATION OF A MOPED PURSUANT TO THE PROVISIONS OF CHAPTER 322 OF THE FLORIDA STATUTES?
We have jurisdiction. Fla. R.App. P. 9.030(b)(4).
We answer the certified question in the affirmative, based upon the holding and analysis of the recent decision of the Fourth District Court of Appeal in Soto v. State, 711 So.2d 1275 (Fla. 4th DCA 1998). We do not address appellant's argument, made for the first time in his reply brief, that section 322.34 is unconstitutional to the extent that it is intended to apply to the operation of a moped. See RIS Inv. Group, Inc. v. Department of Bus. & Prof'l Regulation, 695 So.2d 357 (Fla. 4th DCA), review denied, 698 So.2d 839 (Fla.1997).
AFFIRMED.
JOANOS and ALLEN, JJ., concur.